fpercentNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,13 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to updating and displaying inventory which is a mental process. Other than reciting a database, computing device (which could entail a microphone/speaker) nothing in the claims precludes the steps from being performed mentally.  But for the database, computing device the limitations on updating inventory based on captured information, displaying sortable list of inventory, receiving input/output by microphone/speaker is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further the above limitations 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of database, computing device (which could entail a microphone/speaker) amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving 

Regarding dependent claims 6-12,14-19 these claims are directed to limitations which serve to limit the inventory updating steps. The subject matter of claims 6 (updating inventory responsive to sound input), 7 (notifying user with a speaker), 8-11/14-17 (ordering inventory items), 12 (user profile),18 (presenting a shopping list), 19 (presenting a recipe) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1,2,7  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice

Regarding Claim 1, Solomon discloses
one or more databases, the databases stored in a memory, wherein at least one database is an inventory database, the inventory database comprising one or more inventory items placed in a storage container;
“The inventory control system includes a portable controller for receiving information relating to an item to be tracked by the inventory control system. The portable controller is in communication with a database that stores the information relating to the item. Preferably, the item includes a readable tag having a unique identification code affixed thereto. A sensor may monitor the general location of the tag 
one or more processors coupled to the one or more databases; and at least one computing device coupled to the one or more processors and the one or more databases; wherein the one or more processors are configured to:
updating the inventory database with the one or more inventory items by capturing identifying information of the inventory items being placed in the storage container;
“Initially, the passive item 230 must be entered into the inventory control system 140', for storage such as in a memory module in the universal remote 228 and/or the system database 232. Preferably, the inventory control system 140' acquires item information through use of the universal remote 228, which is an active unit, with the item 230, which is passive. Preferably, the universal remote 228 initiates obtaining information from the passive item 230 through activation of a scanner, reader, etc. FIG. 96 is a sample flowchart for inputting information (246) into the inventory control system 140'. The first step is to identify the item with the universal remote (248). The universal remote 228 can actively read a barcode or an RFID circuit on the passive item 230 (if attached thereto). Alternatively, the universal remote 228 can read a label (i.e., food, clothing, etc.--like a computer scan), or a nameplate associated with the passive item 230 (e.g., an appliance, etc.). The user may also directly enter information into a virtual keyboard associated with the universal remote 228. For example, the keyboard may be a well-known computer keyboard, a modified keyboard attached to a wall or the keyboard may appear on a touch-sensitive LCD screen.” (Solomon, para 210)
updating the inventory database by capturing identifying information of the one or more inventory items being removed from the storage container; and



presenting a user interface on the computing device, wherein the user interface comprises a display of a listing of the one or more inventory items in the storage container from the inventory database along with variable details; 
“The universal remote 228 may provide the user with a list of items currently being monitored in the "forget me not" mode. In this list, the user may have the option to deselect monitoring of a particular item or items.”  (Solomon, para 0234) “The monitor on the universal remote 228 may also be designed to periodically show or display a list of items that need attention. For example, the universal remote 228 may display items about to expire, or items that may expire in the near future (e.g. two or three days). The inventory control system 140' may be equipped with a notification system that alerts the user of goods that may expire within a certain time period. Of course, the user is able to customize the alerts (e.g. frequency, audio, visual, etc.).” (Solomon, para 0228)

the one or more inventory items in the storage container sortable by details comprising storage date, category type, name of the one or more inventory items in the storage container, number of days the one or more inventory items in the storage container were stored in the storage container, expiration date of the one or more inventory items in the storage container, and quantity of the one or more inventory items in the storage container.


The examiner takes official notice that it is old and well known for tabular data to be sortable and sorted.  For example, it is well known in spreadsheets for sort on various columnar data in a spreadsheet.  Further, the examiner takes official notice that the parameters storage date, category type, name of food inventory item, number of days the food inventory item was stored, expiration date, and quantity of items are well known parameters to characterize a food inventory item.   That is, it is well known to track storage, age, expiration of food items.  (See at least Solomon for example, para 0224, “Searches may be category-based, keyword-based, feature-based (e.g. purchase date, expiration date, etc.) or by some other menu-based logic search.”).  Similarly, food items inherently have a name, and it is well known to sort and search any data alphabetically, such as a directory of personnel.  Also, it is known to sort by a group of items by quantity.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding Claim 2, Solomon and Official Notice disclose the system of claim 1.  
a bar code reader, the bar code reader configured to capture identifying information of the one or more inventory items, wherein the identifying information of the one or more inventory items is searched in a barcode database stored in the memory or through a barcode database API over the internet to recognize the one or more inventory items.
“The portable controller itself is preferably responsive to voice commands and includes either a barcode scanner or an RFID scanner, or both.”  (Solomon, para 0013).  “Information relating to that particular barcode 172 or RFID inlet 168 may have already been downloaded to the controller 142 which is then able to correlate the scanned barcode 172 or RFID inlet 168 with particular information relating to the item 56, such as how many identical items 56 are already in one or more storage units 16. The controller 142 can differentiate otherwise identical items 56 by differing expiration dates.” (Solomon, para 175)

Regarding Claim 7, Solomon and Official Notice disclose the system of claim 1.  

a speaker, wherein the one or more processors are further configured to:
receiving and processing electric signals into sound; notifying the user through speaker in response to user input or an event.
“The monitor on the universal remote 228 may also be designed to periodically show or display a list of items that need attention. For example, the universal remote 228 may display items about to expire, or items that may expire in the near future (e.g. two or three days). The inventory control system 140' may be equipped with a notification system that alerts the user of goods that may expire within a certain time period. Of course, the user is able to customize the alerts (e.g. frequency, audio, visual, etc.).”  (Solomon, para 0228)


Claims 3  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in further view of Divakaran US20160063692A1


Regarding Claim 3, Solomon and Official Notice disclose the system of claim 2.  

a camera having a camera lens, the camera configured to capture identifying information of the one or more inventory items, 
“In the alternative, additional information can be stored by including a digital photo of the item 56. This photo could be taken by a digital camera and the information then stored within the home central server.” (Solomon, para 0185)

wherein the identifying information of the one or more inventory items is searched using an image recognition API stored in the memory to recognize the one or more inventory items whose identifying information has been captured by the camera.


Divakaran is directed to a food recognition system used to detect food and analyze nutrition.  (Divakaran, abstract).  “To generate the food description 106, the illustrative food recognition module 104 accesses one or more feature detection algorithms 120 and one or more food identification models 130. The food identification models 130 are embodied as software, firmware, hardware, or a combination thereof. The food identification models 130 are developed or "trained" by correlating a suitably large sample of user-generated images of food with known foods, where the sample of user-generated images is stored in a food image library 140. In some embodiments, an input image 102 (e.g., .

Claims 4  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in further view of Divakaran US20160063692A1 in further view of Yu US20080292141A1

Regarding Claim 4, Solomon, Official Notice and Divakaran disclose the system of claim 3.  

Solomon does not explicitly disclose

further comprising a camera sensor configured to sense the one or more inventory items placed within a predetermined range of the camera, the camera sensor configured to activate the camera lens when the one or more inventory items are located within range of the camera, wherein the camera sensors when activated captures identifying information of the one or more inventory items in range.
Yu is directed to a range based triggering device.  (Yu, abstract).  “Mobile devices (e.g., barcode scanners, image-based scanners, RFID readers, radio transceivers, video cameras, etc.) are used in a multitude of situations for both personal and business purposes. These devices often utilize a manually 

Claims 5  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in further view of Divakaran US20160063692A1 in further view of Yu US20080292141A1 in further view of “Dockem Koala iPad & Tablet Wall Mount”, by Eugene Kim Nov 28, 2012, available at https://www.kickstarter.com/projects/cmoyer/koala-mount-20-universal-smartphone-and-tablet-wal  in further view of “iPad Cases than Can Survive Young Kids”, snapshot taken 1/2014, available at https://web.archive.org/web/20140415000000*/https://parentingchaos.com/ipad-cases-for-kids/

Regarding Claim 5, Solomon, Official Notice, Divakaran and Yu disclose the system of claim 4.  

Solomon does not explicitly disclose
a mounting bracket, the mounting bracket configured to couple the computing device on or near the storage container, the mounting bracket configured to allow the computing device to slide in and out of the mounting bracket, 
Kim is directed to a wall mount for a tablet device.  (Kim, p.1)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Solomon with the mount of Kim with the motivation of saving space.  (Kim, p.4)

the mounting bracket further comprising one or more holes in the mounting bracket configured to allow the camera lens on the computing device to see through and take images of inventory items and to allow the camera sensor on the computing device to see through and sense the one or more inventory items.
parentingchaos.com discloses that a tablet covering may entail a camera hole.  (See e.g. Winpartner Travellor Silicon Case, p.4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Solomon with the coverage of parentingchaos with the motivation of enhanced protection.  Id.

Claims 6, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in further view of Kiyomatsu US20020066279A1

Regarding Claim 6, Solomon and Official Notice disclose the system of claim 1.  

Solomon does not explicitly disclopse
a microphone, wherein
the one or more processors are further configured to:
receiving and processing sound into electrical signals; and updating the inventory database in response to the electrical signals.
Kiyomatsu is directed to a refrigerator with a device that stores information of the contents.  (Kiyomatsu, abstract).  “A contactless memory medium may not be applied to an item which is not an item such as food purchased from a certain store. For such an item, the user may operate on a control unit in the refrigerator to enter necessary items of information into a database that is stored in the information holding device. The user may apply a contactless memory medium to such an item, and enter information into the contactless memory medium by means of the reader/writer, so that the database may be managed based on the information stored in the contactless memory medium. Alternatively, necessary information may be entered into the database by the user each time when an item is used.”  (Id, para  0013)  “More preferably, the refrigerator further includes a control device such as a touch panel for manually entering the item information or a microphone for entering the item information with the voice of user.”  (Kiyomatsu, para  0044)

Regarding Claim 13,

one or more databases, the databases stored in a memory, wherein at least one
database is an inventory database, the inventory database comprising one or more inventory items placed in a storage container;
one or more processors coupled to the one or more databases; and at least one computing device coupled to the one or more processors and the one or more databases; wherein the one or more processors are configured to:
updating the inventory database with the one or more inventory items by capturing identifying information of the inventory items being placed in the storage container;
updating the inventory database by capturing identifying information of the one or more inventory items being removed from the storage container;
presenting a user interface on the computing device, wherein the user interface comprises a display of a listing of the one or more inventory items in the storage container from the inventory database along with variable details; the one or more inventory items in the storage container sortable by details comprising storage date, category type, name of the one or more inventory items in the storage container, number of days the one or more inventory items in the storage container were stored in the storage container, expiration date of the one or more inventory items in the storage container, and quantity of the one or more inventory items in the storage container;
See prior art rejection of claim 1  


receiving and processing electric signals into sound carried out through a speaker; and
transmitting a notification through the speaker in response to the sound received from the microphone or an event. 
See prior art rejection of claim 7  


receiving and processing sound into electrical signals through a microphone; updating the inventory database in response to the sound received from the microphone;
See prior art rejection of claim 6 regarding Kiyomatsu



Claims 8-11  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in further view of Roh US 20020178066 A1
 


Regarding Claim 8, Solomon and Official Notice disclose the system of claim 1.  

Solomon does not explicitly disclose
wherein the processors are further configured to: ordering inventory items when an action occurs.
Roh is directed to a networked refrigerator.  (Roh, abstract, “A refrigerator capable of transmitting and receiving information over a network and having an automatic food ordering function and a method for operating the same, wherein the residual amounts of food articles stored in containers of the refrigerator are measured through sensors installed in the containers and then displayed on a screen of a display unit, thereby enabling a user to easily recognize the residual amounts of the food articles stored in the refrigerator without opening the door of the refrigerator. The measured residual amounts of the food articles are compared with minimum proper amounts of the food articles preset by the user, respectively. In the case where the measured residual amount of a specific one of the food articles is smaller than the minimum proper amount of the specific food article, the specific food article is automatically ordered and delivered. Therefore, less time elapses from the food consumption to the food purchase, thus making it possible for the user to use the refrigerator more efficiently and conveniently.”)   It would have been obvious to one of ordinary skill in the art at the 

Regarding Claim 9, Solomon, Official Notice and Roh disclose the system of claim 8.  





wherein the processors are further configured to: ordering inventory items when a user inputs a request to order inventory items.
See prior art rejection of claim 8 regarding Roh.  (See also Roh, para 0025, “An input unit 11 allows the user to input a food purchase command on the basis of an image displayed on the screen of the display unit 10. The input unit 11 may be, for example, a mouse, keyboard or the like.”)

Regarding Claim 10, Solomon, Official Notice and Roh disclose the system of claim 8.  
wherein the processors are further configured to: ordering inventory items wherein the percentage of a particular inventory item located in a storage container drops below a predetermined ….
See prior art rejection of claim 8 regarding Roh  

•	percentage
The examiner takes official notice that it is old and well known to replenish when a certain percentage is reached.  For example, a motorist may be alerted to refill gasoline once the tank is one 


Regarding Claim 11, Solomon, Official Notice and Roh disclose the system of claim 8.  

wherein the processors are further configured to: ordering inventory items wherein the percentage of a particular inventory item located in a storage container drops below a predetermined percentage of the amount of the particular inventory item 
See prior art rejection of claim 8 regarding Roh


stored for a predetermined amount of time.
“ The monitor on the universal remote 228 may also be designed to periodically show or display a list of items that need attention. For example, the universal remote 228 may display items about to expire, or items that may expire in the near future (e.g. two or three days). The inventory control system 140' may be equipped with a notification system that alerts the user of goods that may expire within a certain time period. Of course, the user is able to customize the alerts (e.g. frequency, audio, visual, etc.).” (Solomon, para 0228)

Claims 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in further view of Kiyomatsu in further view of Roh

Regarding Claims 14-17,
See prior art rejections of claims 8-11



Claims 12  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in view of Roh in further view of Luk US20160162715A1

Regarding Claim 12, Solomon, Official Notice and Roh disclose the system of claim 8.  

Solomon does not explicitly disclose
wherein the processors are further configured to: uploading a user profile in the databases, the user profile used to analyze when to order the inventory items.
Luk is directed to a smart refrigerator.  (Luk, abstract).  Luke discloses that is known to store user data as a profile in a smart refrigerator.  (Luk, para 0028, “Storage component 130 may also contain one or more databases for user data and information, such as personal information (e.g., user login, user's age, user's location, etc.), user account information, user interest data, sensor data (e.g., sensor data from sensors of user device 150), and/or other user data and information.).  Given that the refrigerator of Roh discloses settings to order goods, it would have been predictable to store the information in the form of a use profile.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 18,19  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in view of Kiyomatsu in view of Roh in further view of Jung US 7448546 B2

Regarding Claim 18, Solomon, Official Notice, Kiyomatsu and Roh disclose the system of claim 17.
Solomon does not explicitly disclose 

wherein the one or more processors are further configured to:
generating a shopping list of the one or more inventory items needed for one or more recipes as determined by one or more inventory items not found in the inventory database;
transmitting the shopping list to a remotely connected device over the Internet; and
presenting the shopping list on the remotely connected device.

“Referring to FIG. 7, if the user selects an Internet connection while the mobile terminal 100 is connected to a home network 102 or a cellular network 101 is in a menu mode at step 701, the mobile terminal 100 is connected the Internet wirelessly through the ZigBee gateway 105 or the cellular communication gateway 113. If the connection is successfully completed, the user searches a recipe from the recipe provider 108 at step 703 and then downloads and stores the recipe into the memory 430 under control of the controller 410 at step 705. The controller 410 classifies the items for the recipe and then displays the classified items on the display 460 at step 707… Controller 410 compares the items for the recipe downloaded at step 705 through the Internet and the items received at step 715 

Regarding Claim 19, Solomon, Official Notice, Kiyomatsu, Roh and Jung disclose the system of claim 18.
wherein the one or more processors are
further configured to:
presenting, through the user interface, a recipe name, whether all of the one or more inventory items in a recipe are in the inventory database, and the number of the one or more inventory items that are needed in the one or more recipes, 
See prior art rejection of claim 18.

wherein the recipes are searchable by parameters comprising time of day, category of the one or more recipes, and specific terms.
The examiner takes official notice that recipes are searchable by parameters.  For example, a user could search for breakfast recipes, that are vegetarian and use cheese.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claims 20  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US20100187306A1 in view of Official Notice in view of Kiyomatsu in view of Roh in view of Jung US 7448546 B2 in further view of “Dockem Koala iPad & Tablet Wall Mount”, by Eugene Kim Nov 28, 2012, available at https://www.kickstarter.com/projects/cmoyer/koala-mount-20-universal-smartphone-and-tablet-wal, in further view of “iPad Cases than Can Survive Young Kids”, snapshot taken 1/2014,
https://web.archive.org/web/20140415000000*/https://parentingchaos.com/ipad-cases-for-kids/

Regarding Claim 20, Solomon, Official Notice, Kiyomatsu, Roh and Jung disclose the system of claim 19.
See prior art rejection of claim 5.






Conclusion


Relevant art not relied on but made of record includes
Roh US20040186596A1 discloses a smart refrigerator with a controller detachably affixed to the door.  (Roh, fig.,2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687